 


 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 4,
2010, by and among Man Shing Agricultural Holdings, Inc., a Nevada corporation,
with headquarters located at Unit 1005, 10/F, Tower B, Hunghom Commercial
Centre, 37 Ma Tau Wai Road, Hunghom, Kowloon, Hong Kong (the “Company”), and
China Angel Assets Management Limited, a British Virgin Islands company (the
“Buyer”).
 
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase up to One Million Dollars ($1,000,000)
of investment units (the “Units”) each Unit consisting of a secured convertible
redeemable debenture (the “Debentures”) in the amount of $100,000, along with
80,000 shares (the “Shares”) of Company Common Stock, and one right (the
“Right”) to buy an additional Unit for up to three years.  The One Million
Dollars ($1,000,000) (the “Purchase Price”) shall be funded on January 4, 2010
(the “Closing”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
there under, and applicable state securities laws; and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions substantially in the form attached hereto as Exhibit B (the
“Irrevocable Transfer Agent Instructions”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Security Agreement
substantially in the form attached hereto as Exhibit C, (the “Security
Agreement”) pursuant to which the Company has agreed to provide the Buyer a
security interest in Pledged Property (as this term is defined in the Security
Agreement dated the date hereof) to secure Company’s obligations under this
Agreement, the Debenture, the Registration Rights Agreement, the Security
Agreement and the Irrevocable Transfer Agent Instructions and the Right (as
defined herein) (collectively, the “Transaction Documents”) or any other
obligations of the Company to the Buyer;
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF UNITS.
 
(a) Purchase of Units.  Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, the Buyer agrees to purchase at the Closing (as
defined herein) and the Company agrees to sell and issue to the Buyer, at
Closing, Units in amounts corresponding to the Purchase Price at Closing.   The
Debentures purchased by Buyer shall have a maturity date of one (3) years from
the Closing.  Upon execution hereof by Buyer, the Buyer shall wire transfer the
portion of the Purchase Price necessary to purchase the Units to be acquired in
the Closing to: “Greentree Financial Group, Inc. as Escrow Agent for Angel
Assets Management Limited  and Man Shing Agricultural.” (“Escrow Agent”).
 
(b) Closing Date.  The Closing of the purchase and sale of the Units shall take
place on the 4th day of January, 2010 subject to notification of satisfaction of
the conditions to the Closing set forth herein and in Sections 6 and 7 below (or
such later date as is mutually agreed to by the Company and the Buyer(s)) (the
“Closing Date”). The Closing shall occur on the respective Closing Date at the
offices of Greentree Financial Group, Inc. 7951 S.W. 6th Street, Suite 216,
Plantation, FL 33324 (or such other place as is mutually agreed to by the
Company and the Buyer(s).
 
(c)           Escrow Arrangements; Form of Payment.  Upon execution hereof by
Buyer and pending the Closing and disbursement, the Purchase Price for the Units
to be purchased at the Closing shall be deposited in an escrow account (the
“Escrow Account”) with Greentree Financial Group, Inc. as escrow agent (the
“Escrow Agent”), pursuant to the terms of the Escrow Agreement.  Subject to the
satisfaction of the terms and conditions of this Agreement, on the Closing Date,
(i) the Escrow Agent shall deliver to the Company in accordance with the terms
of the Escrow Agreement that portion of the Escrow Funds (as that term is
defined in the Escrow Agreement) equal to the gross amount of the Units being
purchased by the Buyer on the Closing Date as set forth on  Schedule I (minus
the fees and expenses as set forth herein which shall be paid directly from the
Escrow Funds at such Closing) by wire transfer of immediately available funds
and (ii) the Company shall deliver to the Buyer, Units which the Buyer is
purchasing duly executed on behalf of the Company.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
The Buyer represents and warrants that:
 
(a) Investment Purpose.  The Buyer is acquiring the Units for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the 1933 Act.
 
(b) Regulation S.  The Buyer represents and warrants:
 
(i) The offer to purchase the Units was made to it outside of the United States,
while it was, at that time and at the time the Agreement was executed and
delivered, and is now, outside the United States;
 
(ii) It is not a U.S. Person (as such term is defined in Section 902(a) of
Regulation S promulgated under the United States Securities Act of 1933; and it
has purchased the Units for its own account and not for the account or benefit
of any U.S. person;
 
(iii) All offers and sales by the Buyer of the Units acquired pursuant to the
Agreement shall be made pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act;
 
(iv) It is familiar with and understands the terms and conditions and
requirements contained in Regulation S;
 
(v) The Buyer has not engaged in any "directed selling efforts" (as such term is
defined in Regulation S) with respect to the Units; and
 
(vi) The Buyer purchased the Units with investment intent and at present does
not have the intent to sell, dispose of, or otherwise transfer, the Units.
 
(c) Reliance on Exemptions.  The Buyer understands that the Units are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire
such securities.
 
(d) Information.  The Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Units, which have
been requested by such Buyer.  The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  The Buyer
understands that its investment in the Units involves a high degree of
risk.  The Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment.  The Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Units.
 
(e) No Governmental Review.  The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Units, or the fairness or
suitability of the investment in the Units, nor have such authorities passed
upon or endorsed the merits of the offering of the Units.
 
(f) Transfer or Resale.  The Buyer understands that: (i) the Units, Rights, and
Debentures have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) such Buyer
shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; (ii) any sale of such securities made in
reliance on Rule 144 under the 1933 Act (or a successor rule
thereto) (“Rule 144”) may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.
 
(g) Legends.  The Buyer understands that the certificates or other instruments
representing the Debentures, Rights, Shares and all certificates or other
instruments representing the shares of the Company’s common stock into which the
Debentures and Rights are converted shall bear a restrictive legend in
substantially the following form (and a stop ­transfer order may be placed
against transfer of such certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, GENERALLY ACCEPTABLE TO COMPANY’S
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
The legend set forth above shall be removed and the Company within five (5)
business days shall issue a certificate without such legend to the holder of the
security upon which it is stamped, if, unless otherwise required by state
securities laws, (i) in connection with a sale transaction, provided the
securities are registered under the 1933 Act or (ii) in connection with a sale
transaction, after such holder provides the Company with an opinion of counsel,
which opinion shall be in form, substance and scope reasonably acceptable to
counsel for the Company, to the effect that a public sale, assignment or
transfer of the securities may be made without registration under the 1933 Act.
 
(h) Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i) Receipt of Documents.  The Buyer and his or its counsel has received and
read in their entirety:  (i) this Agreement and each representation, warranty
and covenant set forth herein, and the Transaction Documents; (ii) all due
diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; and (iii)
answers to all questions the Buyer submitted to the Company regarding an
investment in the Company; and the Buyer has relied on the information contained
therein and has not been furnished any other documents, literature, memorandum
or prospectus.
 
(j) Due Formation Buyer.  If the Buyer is a corporation, trust, partnership or
other entity that is not an individual person, it has been formed and validly
exists and has not been organized for the specific purpose of purchasing the
Units and is not prohibited from doing so.
 
(k) No Legal Advice From the Company.  The Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax
advisors.  The Buyer is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
(l) Disclosure.  The Company has not provided the Buyer or their agents or
counsel with any information that constitutes or might constitute material,
nonpublic information concerning the Company. The Buyer understands and confirms
that the Company will rely on the foregoing representations in effecting
transactions in securities of the Company.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as otherwise provided in the Company Disclosure Schedule delivered
herewith, the Company represents and warrants as of the date hereof and as of
the Closing Date to the Buyer that:
 
(a) Organization and Qualification.  The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries taken as a whole.
 
(b) Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Transaction Documents, and any related agreements,
and to issue the Debentures, Rights and Shares in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement, the
Transaction Documents and any related agreements by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Units, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Agreement, the Transaction Documents and any related
agreements have been duly executed and delivered by the Company, (iv) this
Agreement, the Transaction Documents and any related agreements constitute the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.  The
Company knows of no reason why the Company cannot perform any of the Company’s
obligations under this Agreement or the Transaction Documents.
 
(c) Capitalization.  The authorized capital stock of the Company consists of
175,000,000 shares of Common Stock, par value $0.001 per share and shares
25,000,000 shares of preferred stock, par value $0.001 per share.  As of the
date hereof (not including any shares issued pursuant to this transaction), the
Company has 34,001,963 shares of Common Stock issued and outstanding and
3,600,000 shares of preferred stock issued and outstanding.  All of such
outstanding shares have been validly issued and are fully paid and
nonassessable.  No shares of Common Stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company.  As of the date of this Agreement, other than as disclosed in the
attached schedule 3(c), (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities and (iii) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act and (iv) there are no outstanding
registration statements and there are no outstanding comment letters from the
SEC or any other regulatory agency.  There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Units as described in this Agreement.  The Company has furnished
to the Buyer true and correct copies of the Company’s Articles of Incorporation,
as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to employees and consultants.
 
(d) Issuance of Securities.  The Units are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, are free from all taxes, liens and charges with respect to the
issue thereof.
 
(e) No Conflicts.  The execution, delivery and performance of this Agreement,
the Transaction Documents and any related agreements by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Articles of Incorporation or the
By-laws or (ii), to the best knowledge of the Company, conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws and regulations and
the rules and regulations of the Over-The-Counter Bulletin Board on which the
Common Shares are quoted) applicable to the Company or any of its subsidiaries
or by which any property or asset of the Company or any of its subsidiaries is
bound or affected.  To the best knowledge of the Company, neither the Company
nor its subsidiaries is in violation of any term of or in default under its
Articles of Incorporation or By-laws or their organizational charter or by-laws,
respectively, or, any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries.  The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity.  Except as specifically contemplated by this Agreement and as required
under the 1933 Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof, except for any required post-Closing notice filings under
applicable United States federal or state securities laws, if any.
 
(f) SEC Documents: Financial Statements.  The Company has filed, or furnished,
as applicable, all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC under the Exchange Act (the foregoing
materials, including the exhibits and schedules thereto, and such financial
statements and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”).  The Company has delivered to the Buyer or
its representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents (the “Financial Statements”) complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with U.S. generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(g)  No Material Misstatement or Omission.  None of the Company’s SEC Documents
at the time of filing, none of the materials provided to the Buyer by the
Company and none of the representation and warranties made in this Agreement or
any of the other  Transaction Documents include any untrue statements of
material fact, nor do the Company’s SEC Documents at the time of filing and none
of the representations and warranties made in this Agreement or any of the other
Transaction Documents omit to state any material fact required to be stated
therein necessary to make the statements made, in light of the circumstances
under which they were made, not misleading.
 
(h) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a material adverse effect on the
transactions contemplated hereby or (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the Transaction Documents have a
material adverse effect on the business, operations, properties, financial
condition or results of  operations of the Company and its subsidiaries taken as
a whole.
 
(i) Acknowledgment Regarding Buyer’s Purchase of the Units.  The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by the Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Units.  The Company further represents to the Buyer that the Company’s decision
to enter into this Agreement has been based solely on the independent evaluation
by the Company and its representatives.
 
(j) No General Solicitation.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act) in connection with the offer or sale of the Units.
 
(k) No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Units under the 1933
Act or cause this offering of the Units to be integrated with prior offerings by
the Company for purposes of the 1933 Act.
 
(l) Employee Relations.  Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened.  None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.
 
(m) Intellectual Property Rights.  The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted.  The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, and, to the knowledge of the Company there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.
 
(n) Environmental Laws.  The Company and its subsidiaries are (i) in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval.
 
(o) Title.  Any real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
(p) Insurance.  The Company and each of its current and future acquired
subsidiaries are or will be upon acquisition by the Company insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.
 
(q) Regulatory Permits.  The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
(r) Internal Accounting Controls.  The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
(s) No Material Adverse Breaches, etc.  Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a material adverse
effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries.  Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
material adverse effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.
 
(t) Tax Status.  The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
(u) Certain Transactions.  Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options or stock grants disclosed to the Buyer, none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(v) Fees and Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
(w) Registration with the State Administration of Foreign Exchange.  The Company
will take all required action to register the transfer of the proceeds from the
Units that are used in the Peoples’ Republic of China with the State
Administration of Foreign Exchange as an external debt and pursuant to the
“Interim Measures on Administration of External Debts” and reserve sufficient
amounts of investment and registered capital to provide for repayment of the
proceeds and interest due on the Debenture.  The Company will arrange a suitable
opinion, indicating that the proceeds used in the Peoples’ Republic of China and
the related interest may be paid outside of the Peoples’ Republic of
China.  Additionally, the Company will provide a copy of the State
Administration of Foreign Exchange registration of the external debt to the
Buyer at Closing or shortly thereafter.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Reporting Status.  Until the date on which none of the Debentures or Rights
are outstanding (the “Registration Period”), the Company shall file in a timely
manner all reports required to be filed with the SEC pursuant to the 1934 Act
and the regulations of the SEC thereunder, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise permit such
termination.
 
(c) Use of Proceeds.  The Company will use the net proceeds from the sale of the
Units for general working capital purposes.
 
(d) Reservation of Shares.  The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the issuance of the shares upon conversion of the Debentures.  If at any time
the Company does not have available such shares of Common Stock as shall from
time to time be sufficient to effect the issuance of all shares upon conversion
of the Debentures, the Company shall file a preliminary proxy statement with the
Securities and Exchange Commission within ten (10) business day and shall call
and hold a special meeting of the shareholders as soon as practicable after such
occurrence, for the sole purpose of increasing the number of shares
authorized.  The Company’s management shall recommend to the shareholders to
vote in favor of increasing the number of shares of Common Stock
authorized.  Management shall also vote all of its shares in favor of increasing
the number of authorized shares of Common Stock.
 
(e) Fees and Expenses.
 
(i) Each of the Company and the Buyer shall pay all costs and expenses incurred
by such party in connection with the negotiation, investigation, preparation,
execution and delivery of this Agreement the Transaction Documents and any other
documents relating to this transaction.
 
(ii) The Company has agreed to pay a legal services fee to JPF Securities Law,
LLC of $8,333 which shall be paid directly from the proceeds of the Closing.
 
(iii) The Company shall pay a cash fee of $100,000 along with 366,664 Shares and
1 Right to Benchmark, Inc. for service fees relating to this offering.
 
(f) Debt Restructure.
 
(i) The Company and Buyer have agreed to use a portion of the gross proceeds
from the sale of the Units to restructure the existing debt of $450,000 in the
Company’s subsidiary Hero Capital Profits Limited evidenced by that certain
Series 2009 Secured Note dated September 9, 2009.  $200,000 of the outstanding
balance of $450,000 shall be exchanged for 2 Units and a cash payment of $75,000
which shall be disbursed from the US escrow account of Greentree Financial
Group, Inc. on January 4, 2010.  The balance of $175,000 shall remain on the
books of the Company’s subsidiary Hero Capital Profits Limited and the Series
2009 Secured Note dated September 9, 2009, the Guaranty, Stock Pledge Agreement,
Affidavits and Irrevocable Transfer Instructions shall all remain in
effect.  After Closing the balance of the Series 2009 Secured Note shall be
$175,000 and the terms including interest and maturity date shall remain
unchanged.
 
(g) Corporate Existence. So long as any of the Debentures remain outstanding,
the Company and its subsidiaries shall not directly or indirectly consummate any
merger, reorganization, restructuring, reverse stock split consolidation, sale
of all or substantially all of the Company’s assets or any similar transaction
or related transactions (each such transaction, an “Organizational Change”)
unless, prior to the consummation an Organizational Change, the Company obtains
the written consent of the Buyer.  In the case of any Organizational Change, the
Company will make appropriate provision with respect to such holders’ rights and
interests to insure that the provisions of this Section 4(g) will thereafter be
applicable to the Debentures.
 
(h) Transactions With Affiliates. So long as any Debentures are outstanding, the
Company shall not, and shall cause each of its subsidiaries not to, enter into,
amend, modify or supplement, or permit any subsidiary to enter into, amend,
modify or supplement any agreement, transaction, commitment, or arrangement with
any of its or any subsidiary’s officers, directors, persons who were officers or
directors at any time during the previous two (2) years, stockholders who
beneficially own five percent (5%) or more of the Common Stock, or Affiliates
(as defined below) or with any individual related by blood, marriage, or
adoption to any such individual or with any entity in which any such entity or
individual owns a five percent (5%) or more beneficial interest (each a “Related
Party”), except for (a) customary employment arrangements and benefit programs
on reasonable terms, (b) any investment in an Affiliate of the Company,  (c) any
agreement, transaction, commitment, or arrangement on an arms-length basis on
terms no less favorable than terms which would have been obtainable from a
person other than such Related Party, (d) any agreement transaction, commitment,
or arrangement which is approved by a majority of the disinterested directors of
the Company, for purposes hereof, any director who is also an officer of the
Company or any subsidiary of the Company shall not be a disinterested director
with respect to any such agreement, transaction, commitment, or
arrangement.  “Affiliate” for purposes hereof means, with respect to any person
or entity, another person or entity that, directly or indirectly, (i) has a ten
percent (10%) or more equity interest in that person or entity, (ii) has ten
percent (10%) or more common ownership with that person or entity, (iii)
controls that person or entity, or (iv) shares common control with that person
or entity.  “Control” or “controls” for purposes hereof means that a person or
entity has the power, direct or indirect, to conduct or govern the policies of
another person or entity.
 
(i) Transfer Agent.  The Company covenants and agrees that, in the event that
the Company’s agency relationship with the transfer agent should be terminated
for any reason prior to a date which is three (3) years after the Closing Date,
the Company shall immediately appoint a new transfer agent.
 
(j)           Restriction on Issuance of the Capital Stock. So long as any of
the principal of or interest on the Debenture remains unpaid, the Company shall
not, without the prior written consent of a majority of the Buyers in this
transaction, (i) issue or sell shares of Common Stock or Preferred Stock without
consideration or for a consideration per share less than the bid price of the
Common Stock determined immediately prior to its issuance, (ii) issue or sell
any warrant, option, right, contract, call, or other security instrument
granting the holder thereof, the right to acquire Common Stock without
consideration or for a consideration less than such Common Stock’s bid price
value determined immediately prior to it’s issuance, (iii) enter into any
security instrument granting the holder a security interest in any and all
assets of the Company or any subsidiary of the Company (whether now owned or
acquired in the future while the Debentures are outstanding) unless such
security interest is junior to the security interest held by the Holder
hereunder and under the Security Agreement and in no way or manner diminishes
Holder’s rights hereunder or under the Security Agreement, (iv) permit any
subsidiary of the Company (whether now owned or acquired in the future while the
Debentures are outstanding) to enter into any security instrument granting the
holder a security interest in any and all assets of such subsidiary or (v) file
any registration statement on Form S-8
 
(k)           Restriction on “Short” Position.  Neither the Buyer nor any of its
affiliates have an open short position in the Common Stock of the Company, and
the Buyer agrees that it shall not, and that it will cause its affiliates not
to, engage in any short sales with respect to the Common Stock as long as any
Debentures shall remain outstanding.
 
(l)           TRANSFER AGENT INSTRUCTIONS.
 
The Company shall enter into irrevocable transfer agent instructions in
substantially the form attached hereto as Exhibit C (the “Irrevocable Transfer
Agent Instructions”) and shall pay Greentree Financial Group, Inc. a cash fee of
One Hundred Dollars ($100) for every occasion they act pursuant to the
Irrevocable Transfer Agent Instructions.
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Units to the Buyer
at  Closing is subject to the satisfaction of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion:
 
(a) The Buyer shall have executed this Agreement and the Transaction Documents
and delivered the same to the Company.
 
(b) The Buyer shall have delivered to the Company the Purchase Price for Units
to be purchased at Closing (minus the fees and expenses as set forth herein
which shall be paid directly at the Closing) by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company.
 
(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.
 
(d) The Company shall have filed a form UCC-1 with regard to the Pledged
Property and Pledged Collateral as detailed in the Security Agreement dated the
date hereof and provided proof of such filing to the Buyer.
 
(e) The Company shall arrange for an intercompany loan of the proceeds of the
Units to its wholly owned subsidiary Weifang Xinsheng Food Co., Ltd. in
China.  The intercompany loan and its repayment along with interest shall be
registered with China’s State Administration of Foreign Exchange by the Company
and its subsidiary prior to Closing or shortly thereafter.
 
(f) The Company shall have executed such other documents as are reasonably
required by the Buyer.
 
6. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of the Buyer hereunder to disburse to the Company the net
proceeds of the Purchase Price at Closing is subject to the satisfaction, of
each of the following conditions, provided that these conditions are for the
Buyer’s sole benefit and may be waived by the Buyer at any time in its sole
discretion:
 
(a) The Company shall have executed this Agreement the Transaction Documents and
any other documents relating to this transaction and delivered the same to the
Buyer.
 
(b) The trading in the Common Shares on the over-the-counter bulletin board
shall not have been suspended for any reason.
 
(c) The representations and warranties of the Company in this Agreement, the
Debentures and the Transaction Documents shall be true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.  If requested by the Buyer, the Buyer
shall have received a certificate, executed by the President of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by the Buyer.
 
(d) The Company shall have executed and delivered to the Buyer all Debentures,
Shares, Rights and Fees associated with this transaction.
 
(e) The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer(s).
 
(f) The Company shall have provided to the Buyer a certificate of good standing
from the secretary of state from the state in which the company and its
subsidiaries are incorporated.
 
(g) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of issuing shares
of Common Stock upon conversion of the Debenture and exercise of the Rights,
shares of Common Stock to effect the issuance of the shares of Common Stock: (1)
upon conversion of the Debenture in accordance with the Conversion Price and (2)
upon exercise of the Rights.
 
(h) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to Buyer, shall have been delivered to and acknowledged in writing
by the Company’s transfer agent.
 
(i) The Company shall provide to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.
 
(j) The Company shall file a form UCC-1 or such other forms as may be required
to perfect the Buyer’s interest in the Pledged Collateral as detailed in the
Security Agreement dated the date hereof, providing the Buyer with a senior lien
on all of the Company’s assets and intellectual property and provided proof of
such filing to the Buyer.
 
(k) The Company shall arrange for an intercompany loan of the proceeds of the
Units to its wholly owned subsidiary Weifang Xinsheng Food Co., Ltd. in
China.  The intercompany loan and its repayment along with interest shall be
registered with China’s State Administration of Foreign Exchange by the Company
and its subsidiary prior to Closing.
 
7. INDEMNIFICATION.
 
(a) In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Units hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer and each other holder of the Units, and all of their
officers, directors, employees and agents (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Buyer Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, or the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Buyer Indemnitee by a third party and arising out of or resulting from a
material misrepresentations  by the Company under this Agreement or due to a
material breach by the Company of its obligations under this Agreement and the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto by any of the
Indemnities, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Units or the
status of the Buyer or holder of the Debentures,  as a Buyer of Units in the
Company.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby executed by the Buyer, (b) any breach of any
covenant, agreement or obligation of the Buyer contained in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby executed by the Buyer, or (c) any cause of
action, suit or claim brought or made against such Company Indemnitee based on
material misrepresentations or due to a material breach and arising out of or
resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other certificate instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnities.  To the extent that the foregoing undertaking by the Buyer may be
unenforceable for any reason, the Buyer shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
8. GOVERNING LAW: MISCELLANEOUS.
 
(a) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada without regard to the principles
of conflict of laws.  The parties further agree that any action between them
shall be heard in Clark County, Nevada and expressly consent to the jurisdiction
and venue of the State Court sitting in Clark County, Nevada and the United
States District Court for the District of Nevada for the adjudication of any
civil action asserted pursuant to this Paragraph.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement, Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Buyer, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(f) Notices.  Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:                           Man Shing Agricultural
Holdings, Inc.
    Unit 1005, 10/F, Tower
Hunghom Commercial Centre
37 Ma Tau Wai Road, Hunghom
Kowloon, Hong Kong
Attention:  Mr. Eddie Cheung, CEO
                                                                Telephone  (86)
536-4644888
                                                                Facsimile:  (86)
536-4643777


With a copy to:                                      Jared P. Febbroriello, Esq.
LL.M. 
JPF Securities Law, LLC
19720 Jetton Road
3rd Floor
Cornelius, NC 28031
Phone: (704) 897-8334
Fax: (704) 897-8349


Mr. Patrick Mak
Tai, Mak and Partners
Room 905 - 907, 9/F.
Nan Fung Tower
173 Des Voeux Road Central
Hong Kong
    Telephone: (852) 2850 6336
    Facsimile: (852) 2850 6086




  If to the Buyer:                                    China Angel Assets
Management Limited
P.O. Box 957
Offshore Incorporations Centre
Road Town
Tortola
British Virgin Islands
 
 

 

If to the Buyer, to its address and facsimile number on Schedule I, with copies
to the Buyer’s counsel as set forth on Schedule I.  Each party shall provide
five (5) days’ prior written notice to the other party of any change in address
or facsimile number.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) Survival.  Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of two (2) years following the date on which the Debentures
are redeemed in full.  The Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
(j) Publicity.  The Company and the Buyer shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Company
shall use its best efforts to consult the Buyer in connection with any such
press release or other public disclosure prior to its release and Buyer shall be
provided with a copy thereof upon release thereof).
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.  Furthermore, the Company agrees to execute such other documents as are
reasonably required by the Buyer.  It shall be deemed a default of this
Agreement and the Transaction Documents if the Company or the referenced
shareholders fail to sign such agreements within one business day of the date of
request by the Buyer.
 
(l) Termination.  In the event that the Closing shall not have occurred with
respect to the Buyer on or before thirty (30) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 9(l), the Company shall remain obligated to pay the Buyer for
the legal and documentation review fee described in Section 4(f) above.
 
(m) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 


 
COMPANY:
MAN SHING AGRICULTURAL HOLDINGS, INC.


By: /s/ Eddie Cheung
Name: Eddie Cheung
Title:   CEO


CHINA ANGEL ASSETS MANAGEMENT LIMITED (“Buyer”)


By: /s/ Jiang Qi Hang
Name: Jiang Qi Hang
Title:   CEO




 

